Mr. Justice Gordon
delivered the opinion of the Court,
We agree with the learned Master, that the injunction should have been dissolved and the bill dismissed. The court below was mistaken in supposing that this ease was ruled by Forrester v. Hanaway, 1 Nor., 218. There the ruling was put on the ground of a collusive and fraudulent attempt to binder and delay bona fide creditors. Mr. Justice Mercur, in delivering the opinion of the Court says : “ All the facts proved naturally lead the mind to the conclusion that the primary arrangement was to remove the-estate of McNamara out of the reach of his creditors.” But the present contention develops not one particle of evidence that either of the parties intended anything of a fraudulent character.
The purchase money under the contract had long been due when the amicable confession in ejectment was made; Throop knew nothing about Bertha Frank’s judgment, and if he had known it was not his business to take care of it. It would, indeed, be intolerable if a vendor, before he could take a confession in ejectment for the purpose of recovering his purchase money, must first search the dockets to learn whether or not there was a judgment creditor who might be affected thereby. Such creditors must take care of themselves; if they desire to protect their judgments against the holder of the legal estate they may pay the purchase money and thus control the title. So might the appellee have done, but failing in this, either through'ignorance or neglect, she cannot now be heard to complain. There being no fraud in fact, the taking of the confession, and allowing the time given for payment to expire before its entry on the docket, were in themselves of no special significance. Had other circumstances indicated a collusion between the parties for the purpose of defrauding the appellee, *138tliis retention of the confession until the last day of grace, would undoubtedly have been evidence bearing upon the fraudulent intention, but without such circumstances it was of no more significance than the entry of a judgment note on the day when due, and the immediate issue of an execution thereon.
The decree of the court below is reversed, and the bill dismissed at the costs of the appellee.